Citation Nr: 1142971	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-25 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUES

1.  Entitlement to service connection for claimed residuals of gall bladder removal.

2.  Entitlement to service connection for claimed prostate cancer.

3.  Entitlement to service connection for a claimed left inguinal hernia.

4.  Entitlement to service connection for a claimed cervical spine disorder.

5.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected hypertension.






REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1971 and from March 1997 to February 2001; he also served in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO that, in part, granted service connection for hypertension and assigned a rating of 10 percent.   

The Veteran also was seeking service connection for a lung condition and a heart disorder.  As service connection was granted in August 2008 and October 2009, these matters are not before the Board for consideration.

The claims of service connection for a cervical spine disorder, prostate cancer, and the residuals of a left inguinal hernia are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology following service and leading up to when his gallbladder was removed in June 2001, shortly after service.  

2.  The currently demonstrated residuals of the removal of the gallbladder are related to a disease process that as likely as not had its clinical onset during the Veteran's service.  

3.  For the period of the appeal, the service-connected hypertension is shown to have been manifested by diastolic readings lower than 110 and systolic readings lower than 200.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by the residuals of the removal of the gallbladder is due to disease that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  The criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claim. Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

A June 2006 pre-decisional letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim of service connection consistent with the laws and regulations outlined above.  

In this regard, the letter informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim.  He was also provided with notice regarding disability ratings and effective date of awards. 

Since the December 2004 rating decision on appeal granted service connection for hypertension and assigned a disability rating and effective date for the award, the statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel  in VAOPGCPREC 8-2003 (Dec. 22, 2003). 

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  

In this case, the necessary SOC was issued in August 2008.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002). 

The service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained. 

The RO arranged for VA examinations that are deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met. 


Service Connection

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.


Analysis

The Veteran's service treatment records are negative for complaints or findings of gallstones or other gallbladder disorder; however, an April 2001 private medical record shows that he had an abdominal sonogram that showed findings of cholelithiasis (gallstones) without evidence of cholecystitis.  

In June 2001, the Veteran was admitted to a private hospital he was noted to have had a 2 year history of gallstones that had recently increased in severity and the frequency of attacks of cholecystitis, burping, belching, and upper abdominal pain.  The impression was that of cholecystitis and cholelithiasis.  Surgery was discussed, and his gallbladder was removed that day.

Since the gallstones reflected the presence of an underlying disease process that necessitated the removal of the Veteran's gallbladder shortly after service, the evidence is sufficient to show that the gallbladder disease as likely as not had its clinical onset during the Veteran's period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.   


Increased Rating

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.


Analysis

The Veteran asserts that the service-connected hypertension warrants an evaluation in excess of the 10 percent.  

A 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control. 

A 20 percent rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. A 40 percent rating requires diastolic pressure predominantly 120 or more.  A 60 percent rating requires diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 , Diagnostic Code 7101. 

On November 2006 VA examination, the Veteran's blood pressure was recorded as 150/90.

At a January 2007 VA examination, it was noted that the Veteran was first diagnosed with having hypertension in 1999 and had been treated with medication.  He denied having any symptoms associated with hypertension such as dizziness, vision changes, or headache.  There was no history of coronary artery disease, heart attacks, stroke, peripheral vascular disease or carotid disease.  His blood pressure reading was 138/84.  The examiner found that there were no complications of hypertension present.  

The records of private medical treatment dated from 2007 to 2009 contain blood pressure readings of 118/82, 132/92, 128/86 and 128/80.

The private treatment records dated in 2007 and 2008 contain blood pressure readings of 148/98, 142/96 and 138/96. 

The blood pressure readings from Dr. T. C dated in 2008 were 140/80, 128/68, and 144/98.

On April 2009 VA examination, the Veteran had a blood pressure reading of 112/76.  

In a May 2009 addendum, the VA examiner noted that there were earlier blood pressure readings of 132/90 and 190/90 in January 2007 and November 2006, respectively.  Other blood pressure readings taken in May were recorded as 140/80, 134/72  and 130/86.

The June 2009 private treatment record from Dr. L. R contains blood pressure readings of 129/90 and 118/78.

At a September 2009 VA examination, the Veteran's blood pressure reading was recorded as 130/60.

At a May 2011 VA examination, the Veteran complained of having occasional shortness of breath and headaches.  The blood pressure readings were 160/90, 156/92, and 152/94.  The examiner indicated that, although the Veteran was on medication, the current blood pressure readings did not show that hypertension was well controlled.

At no time during the appeal has the Veteran's hypertension been manifested by diastolic readings of 110 or higher or systolic reading of 200 or higher.  While the VA examiner indicated that the hypertension was not well controlled, the recorded finding in this case do support the assignment of at a rating higher than 10 percent rating.  Moreover, the evidence does not show the presence of complications of the service-connected hypertension.    

The Board finds that there is no basis for referral for consideration of an extraschedular rating in this case.  38 C.F.R. § 3.321(b)(1) (2011).  The Veteran has not presented any evidence that his service-connected hypertension results in a unique disability that is not addressed by the rating criteria. 

Specifically, the disability picture is addressed and compensated within the framework of the established schedular standards.  Only minor symptoms were reported in relation to the disability.  No unusual or exceptional factors have been demonstrated.  

There is no evidence of any interference with employment.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16   (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996). 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for the residuals of the removal of the gallbladder is granted.  

An increased, initial evaluation in excess of 10 percent for the service-connected hypertension is denied.


REMAND

The postservice treatment records show that the Veteran was diagnosed as having disc herniation in the cervical spine in June 2003.  Degenerative changes in the cervical spine were noted in May 2005.

In March 2004, the Veteran was shown to have a left inguinal hernia, for which he underwent surgery in the following month.

Although there is no record of complaints, findings, or diagnosis in the Veteran's service treatment records associated with the cervical spine or left inguinal hernia, reported playing the bass drum in the Army band from 1979 to 2003.  During this time, he carried the very heavy drum and had to carry a heavy gun during training exercises even into his late 40's.  These activities, he believes, were the cause of his cervical spine disorder and left inguinal hernia.  

In light of his assertions, the Veteran should be afforded a VA examination to determine the nature and likely etiology of the claimed cervical spine disorder and the left inguinal hernia.

The Veteran's prostate cancer was diagnosed in 2004.  His service treatment records do not contain a diagnosis of prostate cancer; however, he is shown to have had frequent urination in December 1997.  The record indicates the Veteran wanted a cancer screening and noted having a PSA of 7.  Based on this evidence, a VA examination should be afforded to the Veteran.

Accordingly, these remaining claims are REMANDED to the RO for the following action:

1.  The Veteran should take appropriate steps to contact the Veteran in order to ask him to identify any VA and non-VA health care providers who have treated for his claimed prostate cancer, left inguinal hernia, and cervical spine disorder since 2009.  The Veteran should be provided with the necessary authorizations for the release of any private treatment records not currently on file.  

2.  Next, the RO should afford the Veteran a VA examination(s) to determine the nature and likely etiology of the claimed prostate cancer, left inguinal hernia, and cervical disorder. 

The claims folder should be made available to the examiner for review.  All appropriate testing should be performed. 

Based on his/her review of the case, including the examination results and the Veteran's assertions, the VA examiner should provide an opinion as to whether any current disability manifested by prostate cancer, a left inguinal hernia or a cervical spine disorder at least as likely as not had its onset during service or otherwise is due to an event or incident of the Veteran's service.  

The examiner must provide a rationale for any opinion expressed. 

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


